Exhibit 10.4

THIRD AMENDMENT TO

AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of November 29, 2012, is made and entered into among NVR
MORTGAGE FINANCE, INC., a Virginia corporation (the “Seller”), U.S. BANK
NATIONAL ASSOCIATION, as agent (in such capacity, the “Agent”) and a Buyer, and
the other Buyers (the “Buyers”).

RECITALS

A. The Seller and the Buyers are parties to an Amended and Restated Master
Repurchase Agreement dated as of August 2, 2011 as amended by a First Amendment
to Amended and Restated Master Repurchase Agreement dated as of August 1, 2012,
and a Second Amendment to Amended and Restated Master Repurchase Agreement dated
as of November 13, 2012 (the “Repurchase Agreement”),

B. The Seller and the Buyers now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

AGREEMENT

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.

Section 2. Amendments. The Repurchase Agreement is hereby amended as follows:

2.1 Buyers’ Margin Percentage. The definition of “Buyers’ Margin Percentage” in
Section 1.2 of the Repurchase Agreement is amended and restated in its entirety
as follows:

“Buyers’ Margin Percentage” means:

(i) for all Eligible Loans except Jumbo Mortgage Loans (including, for the
avoidance of doubt, Jumbo Mortgage Loans (USBHM)) and Rural Development
Guaranteed Housing Loans, ninety-seven percent (97%), provided that if at any
time the HUD Compare Ratio as shown on the most recent Compliance Certificate
delivered to the Agent is greater than or equal to 1.60 to 1.00, the Buyers’
Agent may, at its option, adjust the Buyers’ Margin Percentage for FHA Loans to
no less than (A) if such HUD Compare Ratio is greater than or equal to 1.60 to
1.00 but less than 1.80 to 1.00, seventy-five percent (75%); (B) if such HUD
Compare Ratio is greater than or equal to 1.80 to 1.00 but less than 2.00 to
1.00, fifty percent (50%); and (C) if such HUD Compare Ratio is greater than
2.00 to 1.00, zero (0%);



--------------------------------------------------------------------------------

(ii) for Jumbo Mortgage Loans (other than Jumbo Mortgage Loans (USBHM)),
ninety-five percent (95%);

(iii) for Jumbo Mortgage Loans (USBHM), ninety-eight percent (98%);

(iv) for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan that would apply if such Purchased Loan were a Dry Loan; and

(v) for Rural Development Guaranteed Housing Loans, ninety-two percent (92%).

2.2 HUD Compare Ratio. Section 17.22 of the Repurchase Agreement is amended and
restated in its entirety as follows:

17.22 [Reserved.]

2.3 Compliance Certificate. Section 16.3(c) of the Repurchase Agreement is
hereby amended and restated in its entirety as follows:

(c) Chief Financial Officer’s Certificate. Together with each of the monthly and
annual Financial Statements required by Section 16.3(a) and (b) above, a
certificate of the Seller’s chief financial officer in the form of Exhibit C,
among other things, (i) setting forth in reasonable detail all calculations
necessary to show (A) whether the Seller is in compliance with the requirements
of Sections 17.12, 17.13, 17.14, and 17.15 of this Agreement or, if the Seller
is not in compliance, showing the extent of noncompliance and specifying the
period of noncompliance and what actions the Seller proposes to take with
respect thereto, and (B) the HUD Compare Ratio as of the last day of the
applicable period, and (ii) stating that the terms of this Agreement have been
reviewed by such officer or under his or her supervision, that he or she has
made or caused to be made under his or her supervision a review in reasonable
detail of the transactions and the condition of the Seller during the accounting
period covered by such Financial Statements and that such review does not
disclose the existence during or at the end of such accounting period and that
such chief financial officer does not have knowledge of the existence as of the
date of such certificate of any Event of Default or Default or, if any Event of
Default or Default existed or exists, specifying the nature and period of its
existence and what action the Seller has taken, is taking, and proposes to take
with respect to it.

2.4 Compliance Certificate. Exhibit C to the Repurchase Agreement is hereby
amended and restated in its entirety as set forth on Exhibit A to this
Amendment.

Section 3. Representations, Warranties, Authority, No Adverse Claim.

3.1 Reassertion of Representations and Warranties, No Default. The Seller hereby
represents and warrants that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties in the
Repurchase Agreement are true, correct, and complete in all respects as of the
date hereof as though made on and as of such date,

 

2



--------------------------------------------------------------------------------

except for changes permitted by the terms of the Repurchase Agreement, and
(b) there will exist no Default or Event of Default under the Repurchase
Agreement, as amended by this Amendment, on such date that the Buyers have not
waived.

3.2 Authority, No Conflict, No Consent Required. The Seller represents and
warrants that it has the power, legal right, and authority to enter into this
Amendment and has duly authorized by proper corporate action the execution and
delivery of this Amendment and none of the agreements herein contravenes or
constitutes a default under any agreement, instrument, or indenture to which the
Seller is a party or a signatory, any provision of the Seller’s articles of
incorporation or bylaws, or any other agreement or requirement of law or results
in the imposition of any Lien on any of its property under any agreement binding
on or applicable to the Seller or any of its property except, if any, in favor
of the Buyers. The Seller represents and warrants that no consent, approval, or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Seller of this Amendment or the performance of
obligations of the Seller herein described, except for those that the Seller has
obtained or provided and as to which the Seller has delivered certified copies
of documents evidencing each such action to the Buyers.

3.3 No Adverse Claim. The Seller hereby warrants, acknowledges, and agrees that
no events have taken place and no circumstances exist at the date hereof that
would give the Seller a basis to assert a defense, offset, or counterclaim to
any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.

Section 4. Conditions Precedent. The effectiveness of the amendments hereunder
shall be subject to satisfaction of the following conditions precedent:

4.1 The Agent shall have received the following documents in a quantity
sufficient that the Seller and each Buyer may each have a fully executed
original of each such document:

(a) this Amendment duly executed by the Seller, the Agent, and the Buyers;

(b) a certificate of the Secretary or an Assistant Secretary of the Seller
certifying (i) that there has been no change to Seller’s articles of
incorporation or bylaws since copies of the same were delivered to the Agent on
August 5, 2008; (ii) as to a copy attached thereto of resolutions authorizing
the execution, delivery, and performance of this Amendment, and the other
documents and agreements executed and delivered in connection herewith; and
(iii) as to the names, incumbency, and specimen signatures of the persons
authorized to execute this Amendment on behalf of the Seller; and

(c) such other documents as the Agent reasonably requests.

4.2 The Seller shall have paid any outstanding Agent’s Fees and any other fees
then due under Article 9 of the Repurchase Agreement.

 

3



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

5.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.

5.2 Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

5.3 Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.

5.4 Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.

5.5 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of each of
the Buyers.

5.6 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

5.7 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.8 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[Remainder of This Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.

 

NVR MORTGAGE FINANCE, INC., as Seller By:  

/s/ Robert W. Henley

Name:   Robert W. Henley Title:   President

 

S-1

[Third Amendment to Amended and Restated Master Repurchase Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Agent and as a Buyer By:  

/s/ Randy S. Baker

Name:   Randy Baker Title:   Vice President

 

S-2

[Third Amendment to Amended and Restated Master Repurchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO

THIRD AMENDMENT TO

AMENDED AND RESTATED MASTER

REPURCHASE AGREEMENT

EXHIBIT C

TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

FORM OF OFFICER’S CERTIFICATE WITH COMPUTATIONS

TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH

CERTAIN FINANCIAL COVENANTS

OFFICER’S CERTIFICATE

 

AGENT:    U.S. Bank National Association SELLER:    NVR MORTGAGE FINANCE, INC.
SUBJECT PERIOD:                      ended              , 20    
DATE:             , 20    

This certificate is delivered to the Agent and the Buyers under the Amended and
Restated Master Repurchase Agreement dated as of August 2, 2011 (as
supplemented, amended or restated from time to time, the “Current Repurchase
Agreement”), among the Seller, the Agent, and the Buyers from time to time party
thereto. Unless they are otherwise defined in this request, terms defined in the
Current Repurchase Agreement have the same meanings here as there.

The undersigned certifies to the Agent that on the date of this certificate
that:

1. The undersigned is an incumbent officer of the Seller, holding the title
stated below the undersigned’s signature below.

2. The Seller’s Financial Statements that are attached to this certificate were
prepared in accordance with GAAP (except that interim Financial Statements
exclude notes to Financial Statements and statements of changes to stockholders’
equity and are subject to year-end adjustments) and (subject to the aforesaid
proviso as to interim Financial Statements) present fairly the Seller’s
financial condition and results of operations as of                      for
that month (the “Subject Period”) and for the year to that date.

3. The undersigned supervised a review of the Seller’s activities during the
Subject Period in respect of the following matters and has determined the
following:

(a) except to the extent that a representation or warranty speaks to a specific
date, the representations and warranties of the Seller in the Current Repurchase
Agreement and the other Repurchase Documents are true and correct in all
material respects, other than the changes, if any, described on the attached
Annex A;

 

Ex. A-1



--------------------------------------------------------------------------------

(b) no event has occurred that could reasonably be expected to have a materially
adverse effect on any of the Central Elements of the Seller;

(c) the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;

(d) no Event of Default has occurred that has not been declared by the Agent in
writing to have been cured or waived, and no Default has occurred that has not
been cured before becoming an Event of Default, other than those Events of
Default and/or Defaults, if any, described on the attached Annex A; and

(e) compliance by the Seller with the financial covenants in Sections 17.12,
17.13, 17.14, and 17.15 of the Current Repurchase Agreement and the HUD Compare
Ratio are accurately calculated on the attached Annex A.

 

NVR MORTGAGE FINANCE, INC. By:  

 

Name:  

 

Title:  

 

 

Ex. A-2



--------------------------------------------------------------------------------

ANNEX A TO OFFICER’S CERTIFICATE

1. Describe changes to representations and warranties, if any — clause 3(a) of
attached Officer’s Certificate; if none, so state:

 

2. Describe deviations from compliance with obligations, if any — clause 3(c) of
attached Officer’s Certificate; if none, so state:

 

3. Describe Defaults or Events of Default, if any — clause 3(d) of attached
Officer’s Certificate; if none, so state:

 

4. Calculate compliance with covenants in Sections 17.12, 17.13, 17.14, and
17.15 of the Current Repurchase Agreement and the HUD Compare Ratio — clause
3(e) of attached Officer’s Certificate:

(a) Section 17.12. The Seller’s Adjusted Tangible Net Worth as of
                     is $         (the minimum under Section 17.12 is
$7,500,000).

Adjusted Tangible Net Worth

 

Consolidated Assets:

   $                        

Minus Debt (excluding Qualified Subordinated Debt):

   $                        

Minus Contingent Indebtedness:

   $                        

Minus Intangible Assets:

   $                        

Minus Affiliate Receivables:

   $                        

ADJUSTED TANGIBLE NET WORTH:

   $                        

 

Ex. A-3



--------------------------------------------------------------------------------

(b) Section 17.13. The ratio of Seller’s Total Liabilities to Adjusted Tangible
Net Worth on a consolidated basis with its Subsidiaries, measured monthly, is
         to 1.0 (the maximum ratio under Section 17.13 is 12.0:1.0).

Leverage Ratio

 

Total Liabilities (excluding Qualified Subordinated Debt):

   $                        

Adjusted Tangible Net Worth:

   $                        

LEVERAGE RATIO:

              To 1.0   

(c) Section 17.14. The Seller’s Pre-FAS 133 Net Income measured at the end of
                     for the twelve consecutive months then ended is $        
(the minimum under Section 17.14 is $2,000,000).

Pre-FAS 133 Net Income

 

Consolidated Net Income (in accordance with GAAP):

   $                        

Plus/Minus FAS-133 Adjustment
(calculated as of the end of the most recent fiscal quarter)

   $                        

Plus/Minus Tax Adjustment

   $                        

PRE-FAS 133 NET INCOME:

   $                        

(d) Section 17.15. The Seller’s liquidity (unrestricted cash, Cash Equivalents
and unused portion of the Maximum Aggregate Commitment), for the month ended
            , 20    , was $         (the minimum under Section 17.15 is
$7,500,000).

 

Ex. A-4



--------------------------------------------------------------------------------

Liquidity

 

Unencumbered cash and cash equivalents:

   $                        

Plus Unused availability (lesser of (i) aggregate Purchase Value – aggregate
Purchase Price, or (ii) Maximum Aggregate Commitment – aggregate Purchase
Price):

   $                        

LIQUIDITY:

   $                        

(e) HUD Compare Ratio. The Seller’s HUD Compare Ratio, as of the last Business
Day of the period covered by this certificate, was          to 1.00.

5. Describe and give details regarding (i) notices received by Seller requesting
or demanding that Seller repurchase (or pay indemnity or other compensation in
respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any Investor or other Person pursuant to any express or implied
repurchase or indemnity obligation as per Section 16.5, and (ii) actual
repurchase and indemnity payments made by Seller to any Person. (attach schedule
or explanation).

 

Ex. A-5